         Case 4:19-cv-04995 Document 1 Filed on 12/23/19 in TXSD Page 1 of 4



                         UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    H-T INVESTMENT CORPORATION                     §
    d/b/a MIDTOWN CORNER (BK)                      §
                                                   §
          Plaintiff,                               §
                                                   §
    v.                                             §    Case No. 4:19-cv-4995
                                                   §
    WESTCHESTER SURPLUS LINES                      §
    INSURANCE COMPANY,                             §
                                                   §
          Defendant.                               §

                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Westchester Surplus Lines

Insurance Company (“Westchester”) files this Notice of Removal, and would respectfully show

the Court the following:

                                         BACKGROUND

         1.      On November 18, 2019, Plaintiff, H-T INVESTMENT CORPORATION d/b/a

MIDTOWN CORNER (BK) (“Plaintiff”), filed a lawsuit against Westchester in Cause No.

201983215; H-T Investment Corporation d/b/a Midtown Corner (BK) v. Westchester Surplus Lines

Insurance Company; in the 151st Judicial District Court of Harris County, Texas.1

         2.      Service of process was made upon Westchester on November 25, 2019.2

Westchester timely filed this Notice of Removal within the 30-day deadline required by 28 U.S.C.

§1446(b).




1
         A copy of the Original Petition is attached as Exhibit 1.
2
         See Exhibit 2, Citation Return.
       Case 4:19-cv-04995 Document 1 Filed on 12/23/19 in TXSD Page 2 of 4




                                    BASES FOR REMOVAL

        3.     This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332, and is one which may be removed to this Court pursuant to 28 U.S.C. § 1441

because it is an action between citizens of different states wherein the matter in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs.

        4.     Removal is proper based on diversity of citizenship. 28 U.S.C. 1332(a). In

particular:

               a.      Plaintiff is a corporation incorporated under the laws of the State of Texas

                       with its principal place of business in Harris County, Texas. Therefore,

                       Plaintiff is a citizen of Texas.

               b.      Westchester is a Georgia corporation with its principal place of business in

                       Philadelphia, Pennsylvania. Therefore, Westchester is a citizen of Georgia

                       and Pennsylvania.

        5.     Plaintiff alleges in its Original Petition that the actual damages to its property are

$101,518.05, and Plaintiff seeks monetary relief of no less than $200,000 and no more than

$1,000,000.3 Although Westchester disputes liability and damages, it is evident from Plaintiff’s

Original Petition that Plaintiff alleges claims for monetary relief which, if granted, would exceed

$75,000.00, exclusive of interest and costs. Therefore, the amount in controversy exceeds the

$75,000.00 threshold required to invoke this Court’s jurisdiction. All requirements are met for

removal under 28 U.S.C. §§ 1332 and 1441(b).




3
        Exhibit 1 at ¶¶ 51, 59.


                                                  2
       Case 4:19-cv-04995 Document 1 Filed on 12/23/19 in TXSD Page 3 of 4



           6.     Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Harris County, Texas, the place where the removed action has been pending.

           7.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the 151st Judicial District Court of Harris County, Texas and provided to all

parties.

           8.     All pleadings, process, orders, and other filings in the state court action are attached

to this notice as required by 28 U.S.C. §1446(a). Those filings consist of:

           Exhibit 1:     Original Petition, Jury Demand, and Request for Disclosure;

           Exhibit 2:     Citation Return;

           Exhibit 3:     Defendant Westchester Surplus Lines Insurance Company’s Original
                          Answer;

           Exhibit 4:     Docket Control Order;

           Exhibit 5:     A list of all parties and counsel in the case, their party type, the current status
                          of the removed case, and the name and address of the court from which the
                          case was removed

           Exhibit 6:     The Docket Sheet;

           Exhibit 7:     Civil Cover Sheet; and

           Exhibit 8:     A record of which parties have requested a jury trial.

                                             CONCLUSION

           Because the amount in controversy exceeds $75,000.00 and complete diversity of

citizenship exists, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, and the

action is properly removed pursuant to 28 U.S.C. § 1441. Defendant Westchester Surplus Lines

Insurance Company respectfully requests that the United States District Court for the Southern

District of Texas, Houston Division, accept and file this Notice of Removal, assume jurisdiction

of this action, and issue all such further orders as may be necessary.



                                                      3
      Case 4:19-cv-04995 Document 1 Filed on 12/23/19 in TXSD Page 4 of 4




                                            Respectfully submitted,

                                            s/ Joseph A. Ziemianski
                                            Joseph A. Ziemianski
                                            Attorney-in-Charge
                                            Texas State Bar No. 00797732
                                            E-mail: jziemianski@cozen.com

                                            OF COUNSEL:

                                            Stephanie Villagomez Lemoine
                                            Texas Bar No. 24053028
                                            E-mail: slemoine@cozen.com

                                            COZEN O’CONNOR
                                            1221 McKinney Street, Suite 2900
                                            Houston, Texas 77010
                                            (832) 214-3900
                                            (832) 214-3905 (Fax)

                                            ATTORNEYS FOR DEFENDANT,
                                            WESTCHESTER SURPLUS LINES
                                            INSURANCE COMPANY

                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above document has been forwarded to

all counsel of record pursuant to the Federal Rules of Civil Procedure on this the 23rd day of

December, 2019, as follows:

       Chad T. Wilson
       Patrick C. McGinnis
       CHAD T. WILSON LAW FIRM PLLC
       455 E Medical Center Blvd, Ste 555
       Webster, Texas 77598
       eservice@cwilsonlaw.com
       cwilson@cwilsonlaw.com
       pmcginnis@cwilsonlaw.com
       Counsel for Plaintiff

                                                    s/ Joseph A. Ziemianski
                                                    Joseph A. Ziemianski



                                                4
